247 F.2d 535
Otis AUSTIN, Appellant,v.UNITED STATES of America, Appellee.
No. 13853.
United States Court of Appeals District of Columbia Circuit.
Argued June 26, 1957.
Decided July 3, 1957.

Appeal from the United States District Court for the District of Columbia; Bolitha J. Laws, Judge.
Mr. John Bodner, Jr., Washington, D. C. (appointed by this Court), for appellant.
Mr. Fred L. McIntyre, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Lewis Carroll, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, DANAHER and BURGER, Circuit Judges.
PER CURIAM.


1
Acquitted on the first count of an indictment charging assault with a dangerous weapon, appellant was convicted on a second count which charged him with carrying a dangerous weapon, that is, "a pistol, without a license" in violation of D.C. Code § 22-3204 (1951). We have carefully considered appellant's claims, diligently and earnestly urged by court-appointed counsel. We find no error.


2
Affirmed.